Citation Nr: 1423470	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  09-41 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1989 to June 1989. 

This appeal arises before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO). 

The records reflect that the Veteran had been variously diagnosed with bipolar disorder, depression, schizoaffective disorder, PTSD, etc.  The Board acknowledged that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) in April 2011.  A transcript of that hearing is associated with the claims file. 

In December 2011, the claim for whether new and material evidence had been submitted to reopen the claim for service connection for an acquired psychiatric disorder, to include PTSD, was reopened by the Board and the claim for an acquired psychiatric disorder to include PTSD was then denied.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims (Court). While this case was pending before the Court, a Joint Motion for Partial Remand was filed in October 2012.  The Joint Motion indicated that the Board's decision should not be vacated to the extent that the Board found that new and material evidence had been submitted to reopen the claim.  Medrano v. Nicholson, 21 Vet. App. 165 (2007) (The Court is not permitted to reverse findings of fact favorable to a claimant made by the Board pursuant to its statutory authority).  In an Order, also dated in October 2010, the Court granted the Joint Motion, vacated the Board's December 2011 decision only to the extent that it denied entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and remanded the case for compliance with the Joint Motion.

FINDINGS OF FACT

1.  There is clear and unmistakable evidence that the Veteran's preexisting psychiatric disability was not aggravated by active military service.

2.  The probative medical evidence has determined that the Veteran's symptoms do not meet the criteria for a diagnosis of PTSD pursuant to DSM-IV criteria.


CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by active service and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1137, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated December 2008 and September 2013.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent April 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim on appeal in March 2014.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  No such disease or disability, such as a psychosis, has been diagnosed or identified.  As a result, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2013).   

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under section 1111 requires the government to show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  In determining whether a condition preexisted service, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must be considered.  38 C.F.R. § 3.304(b) (2013); Quirin v. Shinseki, 22 Vet. App. 390 (2009). 

If a preexisting disorder is noted upon entry into service, the claimant cannot bring a claim for service incurrence for that disorder, but may bring a claim for service-connected aggravation of that disorder.  Paulson v. Brown, 7 Vet. App. 466 (1995).  In such a case, the provisions of 38 U.S.C.A § 1153 (West 2002) and 38 C.F.R. § 3.306 (2013) apply.  Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994).  If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing by clear and unmistakable evidence "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153(West 2002); 38 C.F.R. § 3.306 (2013); Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

The Board notes, that according to the October 2012 JMR, the parties agreed that the Board has shown that there was clear and unmistakable evidence that the Veteran's psychiatric disability preexisted service and that the issue still of consideration is whether clear and unmistaken evidence was of record that showed that the preexisting psychiatric disability was not aggravated by active service.  

The Veteran asserts that her psychiatric disability was aggravated by active service in two respect.  First, she asserts that she has PTSD due to a motor vehicle accident incurred in-service where she reportedly saw an infant fly out a car.  Secondly, she asserts that her service connected wrist and hand disabilities aggravated her preexisting psychiatric disability as she was administratively discharged due to her wrist and hand conditions and could not purse her goal of becoming a career soldier.

The Veteran's service medical records shows that she reported in the October 1987 report of medical history that prior to entrance to service, she had experienced depression, frequent trouble sleeping, and nervous trouble.  However, the Veteran's service medical records are absent of any treatments or reports of psychiatric disabilities.  Her service medical records do confirm that in June 1989 that she was in a motor vehicle accident and had a cervical strain.

A January 1997  statement submitted by the Veteran reported that she was bipolar and manic depressive.

A May 1998 statement submitted by the Veteran reported that she had received treatment for a bipolar disorder and that she received treatment in the military for depression.

A September 2001 treatment note from Rolling Hills Hospital shows that the Veteran was diagnosed with a schizoaffective disorder, bipolar type.  The Veteran reported her mother had recently passed away.  Also reported by the Veteran was ongoing stress related to marriage, job, and her finances.  She also reported that she had a history of hearing voices, being aggressive, and killing her ex-husband in self-defense.

A July 2004 VA psychological note, assessed the Veteran with a bipolar disorder.  The Veteran reported stressors of an industrial accident that injured her left hand and caused her to move position with her employer.  She was also caring for her elderly father, and experiencing conflicts within her family.  

A November 2004 psychological evaluation by a private psychologist, reported that the Veteran had a bipolar disorder and schizoaffective disorder.  The Veteran reported that she was in the U.S. Army for two years before being discharged due to a hand injury.  She was diagnosed with depression not otherwise specified, an anxiety disorder, and a schizotypal disorder.  

A December 2004 Social Security Disability determination indicated that Veteran was primarily diagnosed with an affective mood disorder that began in July 2004.  

A December 2008 letter from a Department of Health and Human Service (DHHS) psychiatrist, shows that after a review of the Veteran's service medical records, it was the DHHS psychiatrist's opinion that the psychiatric disability was as likely as not related to active military service.  The DHHS psychiatrist further opined that the Veteran was a highly motivated soldier but that after repeated injections and physical therapy, the Veteran was not allowed to compete her assigned duty and was given an administrative discharge which ended her goal of becoming a career soldier.

A September 2009 statement submitted by the Veteran reported that she was in a motor vehicle accident in June 1989, where she witnessed an infant get ejected from a motor vehicle and hit the vehicle she was in.

A March 2014 VA examination shows that the Veteran was diagnosed with a bipolar disorder.  The VA examiner opined that the Veteran's bipolar disorder was not aggravated by the Veteran's four months of active military service.  The examiner's accompanying rationale was that the etiology of a bipolar disorder is not caused by external factors and is thought to be a biochemical/physiological process with a genetic component.  It was noted that the Veteran's biological father committed suicide and her mother had been an alcoholic.  

The examiner also evaluated the Veteran for PTSD.  The examiner reported that Criterion A was met by the Veteran reportedly seeing a baby hurt in a motor vehicle accident and multiple past episodes of spousal abuse.  Criterion B for PTSD was reported as met as the Veteran had recurrent distressing dreams in which the content and/or effect of the dream are related to the traumatic event.  The examiner reported that for Criterion C, Criterion D, Criterion F, Criterion G, and Criterion H, were noted as no response by the Veteran provided.  The examiner did report that the Veteran had an exaggerated startle response which met Criterion E for PTSD.  

The examiner opined that the Veteran's bipolar disorder was less likely caused by or aggravated by the Veteran's service-connected wrist and finger disabilities.  The rationale provided for this opinion was that bipolar disorders are not caused by minor physical injuries such as the wrist and finger disabilities present with the Veteran.  The examiner also reported that the Veteran's psychiatric disability was severe enough to cause the need for inpatient treatment years before service and before she had the wrist and finger disabilities.  Bipolar disorders, all by itself, often continues to have fluctuating periods of severity for years without the need for external exacerbaters, and there was no evidence that the her wrist and finger problems have anything to do with her mental health condition.  The examiner also discussed the December 2008 private opinion that reported that the Veteran's psychiatric disability was as likely as not related to service.  The examiner reported that the private opinion failed to discuss or note the preexisting nature of her psychiatric disability, failed to note the lack of any reports of psychiatric disabilities during her service, and only reviewed her service medical records.  The examiner also reported that during the examination the Veteran did not complain of her wrist and finger disabilities causing any mental distress.  

The examiner also concluded that the Veteran did not meet the criteria for PTSD.  The Veteran reported that her nightmares involved monsters or family members which the examiner noted were not dreams of trauma.  Later in the examination, it was reported that she did have dreams of shooting her former husband.  The Veteran did not report dreams of a reported motor vehicle accident.  She did not report any upsetting intrusive traumas memories or any significant distress at trauma related cues.  The Veteran did report feeling some anxiety and concern about whether kids are in car seats or with distracted mothers but the examiner indicated that this anxiety is not the same high distress due to trauma that is present with PTSD.  The Veteran showed no avoidance behavior related to any trauma and some of her hyper arousal symptomatology was due to her bipolar disorder.  Finally, the examiner reported that the Veteran did not have true hypervigilance symptoms that cause intense anxiety, emotional distress, and discomfort.  

The examiner also addressed various diagnoses and assessments of PTSD within the Veteran's post-service treatment records.  The examiner reported that prior assessments of PTSD by healthcare providers were not based upon full access to the Veterans claims file or the Veteran severe domestic violence history.  Also these assessments of PTSD have been more likely based on the Veteran's current life stressors such as taking care of her elderly in-laws.  Therefore, the examiner found that the Veteran does not have PTSD that was incurred in or caused by her active military service.  

After a careful review of the pertinent evidence of record, the Board finds that there is clear and unmistaken evidence that the Veteran's preexisting psychiatric disability was not aggravated by service and that preponderance of the evidence is against the claim for service connection for PTSD.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical opinion over another depending on factors such as reasoning employed by the examiners and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, and the relative merits of the expert's qualifications and analytical findings.  The probative weight of a medical opinion may be reduced if the examiner does not explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds that the opinions provided by the March 2014 VA examiner, that the Veteran's pre-existing psychiatric disability was not aggravated by service and the Veteran does not meet the criteria for a PTSD diagnosis are definitive conclusions that are both probative and persuasive.  The examiner's opinions were based on a thorough and detailed examination of the Veteran and the entire claims folder and supported by an adequate and persuasive rationale.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  As such, they have been accorded significant probative value.  

Conversely, the December 2008 private psychiatrist opinion that concluded that the Veteran's pre-existing psychiatric disability was related to her military service was not based on a complete review of the Veteran's claims file.  Nor did the private psychiatrist note any pre-existing psychiatric disability.  Therefore, the Board finds that this medical opinion is not based on an accurate factual basis and is of limited probative value.  Moreover, the March 2012 VA examiner commented on this opinion and specifically found that this opinion failed to take into account the Veteran's preexisting psychiatric disability in offering an opinion on the Veteran's condition in that a bipolar disorder is not impacted by outside factors such as the Veteran's wrist and hand disabilities.

The Board has considered the Veteran's statement that her preexisting psychological disability was aggravated by service, that she was treated in the military for a psychiatric disability, and that she witnessed an infant ejected from a motor vehicle during a motor vehicle accident.

The Board questions the credibility of the Veteran's recollection of the facts regarding the circumstances receiving treatment in the military for depression and witnessing an infant ejected from a motor vehicle.  First, concerning the Veteran's reports of receiving medical care for depression during service and two months after service, the record is absent of any evidence of these treatments.  Although records have been requested no records have been shown to exist to support the Veterans contentions.   The Veteran's service medical records are complete and there are no indications of incompleteness. 

In evaluating the Veteran's statements, the Board finds that she is an inaccurate historian.  That tends to discredit his statements regarding the aggravation of his preexisting psychiatric disability, the reported event of witnessing the infant ejected from a motor vehicle, and of receiving treatment in service for a psychiatric disability.  The record shows that the Veteran had reported during a November 2008 private psychologist assessment that she served in the military for two years but the facts clearly show she was in service for only four months.  Also, the Board finds that the Veteran has received numerous psychological evaluations since separation from service, at no time, until September 2009, did she ever report witnessing an infant being ejected from a motor vehicle.  She did however, report numerous other stressful events of her life such a family problems, work stress, and even the killing in self-defense of an ex-husband.  The Board finds that had the Veteran actually witness the infant being ejected from a motor vehicle, she would have reported this during her various psychiatric treatments or hospitalizations.  The Veteran's first report of the infant being ejected from the motor vehicle were in 2009 and was made contemporaneous while submitting new evidence for a claim for VA compensation.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (a pecuniary interest may affect the credibility of testimony).  

The Board has not ignored the Veteran's or her husband's statements made in support of her claim.  The Veteran has provided statements that her psychiatric disability was aggravated by her service.  The Board again acknowledges that the Veteran and her husband are laypersons, and for the purpose of providing an etiological opinion, they are competent to report observable symptoms they experiences through their senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, as discussed above, an opinion concerning the diagnosis a psychiatric disability or a relationship between service and the Veteran's psychiatric disability is of a medically complex nature.  The diagnosis and analysis of etiology requires expert medical training, which neither the Veteran nor her husband has demonstrated they possesses.  Therefore, the Board finds that the Veteran and her husband are not competent to render an opinion as to the etiology or aggravation of any psychiatric disabilities.

Accordingly, the Board finds that there is clear and unmistakable evidence that the Veteran's preexisting psychiatric disability was not aggravated by active service and that preponderance of the evidence is against the claim of entitlement to service connection for a PTSD.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim for service connection for an acquired psychiatric disorder must be denied.  

ORDER

Service connection for acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
Susan J. Janec
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


